Citation Nr: 0611492	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  04-12 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for hypertension as 
secondary to diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel




INTRODUCTION

The veteran had active service from September 1967 to 
September 1969, which included service in Vietnam.

This matter comes before the Board of Veterans' Appeals on 
appeal from a December 2002 rating decision by the Department 
of Veterans Affairs (VA), Regional Office (RO) in Newark, New 
Jersey.  The RO denied service connection for hypertension as 
secondary to the veteran's service-connected diabetes 
mellitus.  The veteran timely perfected an appeal of this 
determination to the Board.

Additionally, in November 2004 the veteran raised an issue of 
entitlement to increased rating for the service connected 
diabetes mellitus.  This issue has not been adjudicated and 
is referred to the RO for the appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

With respect to claim for hypertension, the record reflects 
that the veteran was not provided with a letter notifying him 
of the provisions of the VCAA.  Specifically, the veteran was 
not notified of the evidence necessary to substantiate his 
claim of secondary service connection for hypertension, of 
the division of responsibility between the VA and the veteran 
with regard to obtaining evidence, and that he may submit any 
evidence in his possession pertaining to the claim.  To 
ensure that all due process requirements are met with regard 
to the VA's duty to notify, the veteran should be provided 
with a VCAA letter that specifically addresses the claim for 
entitlement to service connection for hypertension on a 
secondary basis.

Additionally, where a claim is predicated on establishing 
entitlement to service connection, the United States Court of 
Appeals for Veterans Claims (Court) has held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R.    
§ 3.159(b) apply to all five elements of a service connection 
claim, specifically to include notice that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, slip 
op. at 14 ( U.S. Vet. App. March 3, 2006).  

Accordingly, the case is REMANDED for the following action:

1.	The RO should send the veteran and his 
representative a letter that complies 
with the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) and that provides adequate 
notice as to the  information or 
evidence needed to substantiate a claim 
involving service connection for 
hypertension on a secondary basis, 
which portion of the evidence, if any, 
is to be provided by the appellant and 
which portion, if any, VA will attempt 
to obtain on his behalf.  The letter 
should also request that the appellant 
provide any evidence in his possession 
that pertains to the claim.  The letter 
should include to the extent applicable 
in this case, the information or 
evidence need to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).

2.	After completion of the foregoing, and 
after undertaking any further 
development deemed necessary, the RO 
should readjudicate the issue on 
appeal, in light of all pertinent 
evidence and legal authority.

3.	If the benefit sought on appeal is not 
granted to the appellant's 
satisfaction, the RO should furnish to 
the appellant and his representative a 
supplemental statement of the case and 
afford them the appropriate opportunity 
for response before the claims files 
are returned to the Board for further 
appellate consideration.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






